Citation Nr: 0312613	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  01-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for a right shoulder 
impingement syndrome with rotator cuff tendonitis, secondary 
to an old acromioclavicular joint separation, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active military duty from April 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The Board, by means of a July 2002 memorandum 
to its case development unit, sought additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The case is again 
before the undersigned for review.

It is of note that, at a personal hearing before the Board in 
April 2002, the veteran raised the issue of entitlement to 
special monthly compensation based on either housebound 
status or the need for regular aid and attendance.  That 
issue has not been developed for appellate review and it is 
therefore referred to the RO for appropriate disposition.


REMAND

As indicated above, in July 2002, the Board ordered further 
development in this case without remanding the matter to the 
RO.  That development was ordered pursuant to 38 C.F.R. § 
19.9(a)(2).  On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was held 
to be invalid by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, 
this case must be remanded for further development and review 
of evidence initially developed by the Board.  

It, too, is noteworthy that, at the Board's direction, the 
veteran was afforded a VA neurological examination by L. 
Clapp, M.D., in March 2003.  Dr. Clapp noted that the 
entirety of the veteran's right upper extremity deficits fell 
outside of a focal single right arm neuropathy, brachial 
plexus segment, or single root.  Dr. Clapp also determined 
that the veteran's pain limited his ability to localize the 
affected nerves and precluded specified testing, including 
electrodiagnostic evaluation.  Despite the ambiguity both as 
to diagnosis and etiology, this physician determined that a 
complex regional pain syndrome appeared as likely as not to 
be present and related to the veteran's service-connected 
right shoulder disability, with the result being a total loss 
of right arm function.  Further medical input from Dr. Clapp 
is, however, found to be necessary to assist the Board in 
determining under what rating criteria the disability in 
question is most appropriately evaluated.  

Lastly, it is noted that the issue entitlement to an 
extraschedular evaluation for a right shoulder disorder is 
presented.  That issue was previously adjudicated by the RO.  
As initial consideration of extraschedular entitlement is 
strictly within the purview of the RO and in light of the 
Board's recent development and the actions herein sought, 
further review of this matter is necessary.  See 38 C.F.R. § 
3.321(b)(1) (2002).  This is required because it is not 
evident that VA has fully complied with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), or its implementing 
regulations, as to such issue.  Further action as to the 
foregoing is found to be in order.

In order to complete necessary procedural and evidentiary 
development, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to a schedular 
and/or extraschedular evaluation in 
excess of 40 percent for his service-
connected right shoulder disorder.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, will be 
obtained by him and what evidence, if 
any, will be retrieved by VA.  See 
Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  By the same letter, the RO should 
also advise the veteran of the evidence 
needed to substantiate his claim of 
entitlement to a schedular and/or 
extraschedular rating in excess of 40 
percent for right shoulder disability.  
He should also be instructed of his right 
to submit any additional argument and/or 
evidence in support of such claims.  That 
evidence may be of a lay or medical 
variety, including but not limited to 
records or opinions from medical 
professionals denoting a level of 
severity beyond that contemplated by a 40 
percent rating and/or the impact of such 
disability upon his current employment 
and employability in general.  Evidence 
in support of an extraschedular 
evaluation should reflect a marked 
interference with employment attributable 
to the disorder or the need for frequent 
periods of hospital care, due exclusively 
to the right shoulder disorder.  

3.  The RO should return the claims 
folders in their entirety and the VA 
neurological examination report of March 
27, 2003, to L. Clapp, M.D., of the VA 
Medical Center in Huntington, West 
Virginia, for the preparation of an 
addendum to such report.  If additional 
examination is found to be necessary for 
preparation of an addendum, or in the 
event Dr. Clapp is unavailable, further 
neurological evaluation of the veteran 
must be undertaken.  Otherwise, ask that 
Dr. Clapp provide clarification with 
respect to the data offered in March 
2003, by responding to the following 
questions with a professional opinion and 
full supporting rationale as to each.  
Dr. Clapp should be made aware that the 
disability in question is presently 
evaluated as 40 percent disabling, the 
highest evaluation possible under the 
rating criteria for limitation of motion 
of the arm.

a.  In evaluating the veteran's 
service-connected right 
shoulder disorder, which 
following category best 
describes the resulting level 
of impairment now present, and 
why:  Amputation, ankylosis, 
limitation of motion of the 
arm, or impairment of the 
humerus?  

b.  Depending upon the response 
to the previous query, Dr. 
Clapp or his designee should 
respond to the applicable 
category (i)-(iv) that follows:  

(i)  If the right 
shoulder disorder is the 
equivalent of an 
amputation, would the 
level of amputation be 
the disarticulation, 
above or below the 
insertion of the deltoid, 
or above or below the 
insertion of the pronator 
teres?  Does the right 
shoulder disorder cause 
the loss of use of the 
right hand? 

(ii)  If ankylosis is 
chosen, would the level 
of ankylosis equate to 
unfavorable ankylosis 
with abduction limited to 
25 degrees from the side?

(iii)  If limitation of 
motion of the arm is 
chosen, is motion limited 
to 25 degrees from the 
side, midway between the 
side and shoulder, or at 
the shoulder level?

(iv)  If humeral 
impairment is chosen, 
would the level of 
disablement be loss of 
the head (flail 
shoulder), nonunion 
(false flail shoulder), 
fibrous union, recurrent 
dislocation at the 
scapulohumeral head with 
either frequent or 
infrequent episodes of 
guarding of arm movement, 
or malunion with marked 
disability or moderate 
deformity?

c.  Is it at least as likely as 
not that the veteran's service-
connected right shoulder 
disorder, alone, results in a 
marked interference with 
employment or requires frequent 
periods of hospital care?

Use by the physician of the 
italicized standard of proof in 
responding to the foregoing is 
required.

4.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
entitlement to an increased schedular or 
extraschedular evaluation for his 
service-connected right shoulder 
disorder, in light of all the evidence on 
file and all governing legal authority.  
If extraschedular entitlement is found, 
referral of the case to the VA Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. § 3.321, as 
appropriate, is required.  If any benefit 
sought on appeal continues to be denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case citing all pertinent evidence 
and dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


